Citation Nr: 1234226	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for cervical spondylosis with degenerative disk disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the evidence on file, which shows that the Veteran was working full time at the time of his most recent VA examination in April 2009, the record here does not raise the issue of entitlement to TDIU as part of the cervical spine rating claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has been receiving treatment for his cervical spondylosis with degenerative disk disease from  private treatment physicians through Kaiser Permanente, and from VA providers.  

To date, however, only records of his treatment from Kaiser Permanente, dated in July 2007, have been associated with the claims folder.  Because records dated since that time have not been physically or virtually associated with the claims folder via Virtual VA, the Board finds there is a likelihood that there are pertinent, outstanding private medical records not on file.  Also, the records of the Veteran's VA care dated since December 2007 have not been physically or electronically associated with the claims folder or Virtual VA. 

Outstanding private treatment records from Kaiser Permanente dated since July 2007, and VA treatment records dated since December 2007, and any other pertinent records not on file, must be obtained and considered in adjudicating this appeal.  As such, the Board has no discretion and must remand this case to associate any outstanding private and VA medical records with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

At the last VA examination, in April 2009, the examiner made no abnormal upper extremity neurological findings or diagnoses suggestive of cervical radiculopathy of the upper extremities.  However, it is not clear whether or not there is any cervical radiculopathy involving the upper extremities, given that previous VA and private treatment records in 2007 showed that the Veteran was seen for problems with his neck including radicular pain into the arms, for which assessments included cervical spine with radiculopathy.  Under VA's General Rating Formula for Diseases and Injuries of the Spine, Note 1, any objective neurologic abnormalities associated with the cervical spine disability should be separately evaluated under appropriate diagnostic codes.  

Thus, in light of the clinical evidence of upper extremity radiculopathy associated with the Veteran's cervical spondylosis with degenerative disk disease,  and the likelihood of outstanding records, the Board finds that another VA examination is necessary to adjudicate the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected cervical spondylosis with degenerative disk disease.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file, to specifically include a request for all treatment records from Kaiser Permanente for the period beginning from July 2007.  

With respect to any private medical records, to specifically include those of the Veteran's care by Kaiser Permanente for the period beginning from July 2007, the RO must document that it has made at least two requests to the custodian of a private record unless it is made evident by the first request that a second request would be futile in obtaining such records.
 
2.  Notify the Veteran that he may submit statements from himself and from other who observed his cervical spine disability first hand and describe the symptoms resulting from this disability and the impact of these symptoms on his functional impairment.

3.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's cervical spine disability, to include any peripheral neuropathy involving the upper extremities.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all cervical spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's neck, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the cervical spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any upper extremity radiculopathy or neuropathy found to be present and associated with his cervical spine disability, and must also state whether the Veteran has any other objective neurologic abnormalities associated with his cervical spine disability.  

After all necessary tests are conducted, the examiner must opine as to the impact of the Veteran's overall cervical spine (orthopedic and neurologic) disability on his ability to work.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

